DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 06 August 2020.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYWOOD (U.S. Patent Application Publication #2021/0132999) in view of HILDENBRAND (U.S. Patent Application Publication #2019/0171473).

1. HAYWOOD discloses An electronic apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates (see [0014]: servers that include a motherboard {substrate} with sockets for other elements such as a CPU, NIC, etc. {logic}), the logic to: provide an interface (see [0014]: memory virtualizer is coupled to the CPU and provides an interface to local and remote memory) to a pooled memory that is configured as a combination of local memory and remote memory (see [0016]: the memory virtualizer bridges access to local memory and remote memory), wherein the remote memory is shared between multiple compute nodes (see [0014]: multiple servers in the data center pool their memory, therefore the memory is shared among multiple nodes), allocate respective memory portions of the pooled memory to respective tenants (see [0016]: pooled memory can be allocated to a requesting process executing on a memory pooling server; [0016]: the requesting process could be an application executing on a virtual machine {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants (see HILDENBRAND below) and two or more memory tiers associated with the pooled memory (see [0015]: memory pooling servers can include hierarchically accessed storage, this storage would be associated with the pooled memory; [0020]: allocation request can specify characteristics, such as average access latency, this also is considered a tier associated with the memory pool, different tiers would have difference access latency).
HAYWOOD fails to disclose associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants.
HILDENBRAND discloses associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0014]: balloon driver which is part of a guest OS/virtual machine), and manage the respective memory balloons based on the respective tenants (see [0016]: guest OS can add/remove memory by using the balloon drive to inflate/deflate, [0015]: memory is allocated to the guest OS).  Associating a balloon driver with the virtual machine allows the driver to handle memory requests and prevents the guest from crashing, additionally the driver allows for allocation of large memory pages to reduce fragmentation thereby increasing virtual machine efficiency (see [0012]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by HAYWOOD to associate memory balloons with the respective tenants, as disclosed by HILDENBRAND. One of ordinary skill in the art would have been motivated to make such a modification to prevent a guest OS from crashing and reduce memory fragmentation, as taught by HILDENBRAND.  HAYWOOD and HILDENBRAND are in the same 

2. The apparatus of claim 1, wherein the logic is further to: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see HAYWOOD [0016]: an operating system running on a virtual machine can have multiple applications executing, those applications would have memory affinity for the memory pool allocated to the virtual machine; HILDENBRAND [0019]: multiple applications can execute on a guest OS).

3. The apparatus of claim 1, wherein the logic is further to: share a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see HILDENBRAND [0014]: the balloon driver is part of the guest OS and therefore would be shared with all the applications executing on the guest OS).

4. The apparatus of claim 1, wherein the logic is further to: manage the respective memory balloons based on a first table that indicates a tenant memory allocation (see HILDENBRAND [0025]: tracking allocation of memory from balloon driver for each virtual machine) and a second table that indicates a node to tier distance (see HAYWOOD [0018]: memory queues that list the free pages for local memory and for remote memory, local memory would have a different distance than remote memory).

5. The apparatus of claim 1, wherein the logic is further to: determine if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined, request free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see HILDENBRAND, figure 2, the purpose of a balloon driver is to inflate and deflate to increase and decrease the available memory for a guest OS {tenant}, memory from one balloon is deallocated from one balloon and allocated to another balloon during the normal course of operation of the system).

6. The apparatus of claim 1, wherein the logic is further to: allocate a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants to a particular memory tier of the two or more memory tiers based on a performance characteristic associated with the particular tenant (see HAYWOOD [0020]: allocation request can specify an average access latency).

7. The apparatus of claim 6, wherein the performance characteristic corresponds to one or more of a service level agreement characteristic, a service level objective characteristic, and a quality of service characteristic (see HAYWOOD [0020]: average access latency).

8. HAYWOOD discloses An electronic system, comprising: pooled memory configured as a combination of local memory and remote memory (see [0016]: the memory virtualizer bridges access to local memory and remote memory), wherein the remote memory is shared between multiple compute nodes (see [0014]: multiple servers in the data center pool their memory, therefore the memory is shared among multiple nodes); and logic communicatively coupled to the pooled memory (see [0014]: servers that include a motherboard {substrate} with sockets for other elements such as a CPU, NIC, etc. {logic}), the logic to: provide an interface to the pooled memory, allocate respective memory portions of the pooled memory to respective tenants (see [0016]: pooled memory can be allocated to a requesting process executing on a memory pooling server; [0016]: the requesting process could be an application executing on a virtual machine {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants (see HILDENBRAND below) and two or more memory tiers associated with the pooled memory (see [0015]: memory pooling servers can include hierarchically accessed storage, this storage would be associated with the pooled memory; [0020]: allocation request can specify characteristics, such as average access latency, this also is considered a tier associated with the memory pool, different tiers would have difference access latency).
HAYWOOD fails to disclose associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants.
HILDENBRAND discloses associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0014]: balloon driver which is part of a guest OS/virtual machine), and manage the respective memory balloons based on the respective tenants (see [0016]: guest OS can add/remove memory by using the balloon drive to inflate/deflate, [0015]: memory is allocated to the guest OS).  Associating a balloon driver with the virtual machine allows the driver to handle memory requests and prevents the guest from crashing, additionally the driver allows for allocation of large memory pages to reduce fragmentation thereby increasing virtual machine efficiency (see [0012]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by HAYWOOD to associate memory balloons with the respective tenants, as disclosed by HILDENBRAND. One of ordinary skill in the art would have been motivated to make such a modification to prevent a guest OS from crashing and reduce memory fragmentation, as taught by HILDENBRAND.  HAYWOOD and HILDENBRAND are in the same field of endeavor as they are both directed to managing host memory that is allocated to a virtual machine.

9. The system of claim 8, wherein the logic is further to: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see HAYWOOD [0016]: an operating system running on a virtual machine can have multiple applications executing, those applications would have memory affinity for the memory pool allocated to the virtual machine; HILDENBRAND [0019]: multiple applications can execute on a guest OS).

10. The system of claim 8, wherein the logic is further to: share a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see HILDENBRAND [0014]: the balloon driver is part of the guest OS and therefore would be shared with all the applications executing on the guest OS).

11. The system of claim 8, wherein the logic is further to: manage the respective memory balloons based on a first table that indicates a tenant memory allocation (see HILDENBRAND [0025]: tracking allocation of memory from balloon driver for each virtual machine) and a second table that indicates a node to tier distance (see HAYWOOD [0018]: memory queues that list the free pages for local memory and for remote memory, local memory would have a different distance than remote memory).

12. The system of claim 8, wherein the logic is further to: determine if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined, request free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see HILDENBRAND, figure 2, the purpose of a balloon driver is to inflate and deflate to increase and decrease the available memory for a guest OS {tenant}, memory from one balloon is deallocated from one balloon and allocated to another balloon during the normal course of operation of the system).

13. The system of claim 8, wherein the logic is further to: allocate a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants to a particular memory tier of the two or more memory tiers based on a performance characteristic associated with the particular tenant (see HAYWOOD [0020]: allocation request can specify an average access latency).

14. The system of claim 13, wherein the performance characteristic corresponds to one or more of a service level agreement characteristic, a service level objective characteristic, and a quality of service characteristic (see HAYWOOD [0020]: average access latency).

15. HAYWOOD discloses A method of managing memory, comprising: providing an interface to a pooled memory (see [0014]: memory virtualizer is coupled to the CPU and provides an interface to local and remote memory) that is configured as a combination of local memory and remote memory (see [0016]: the memory virtualizer bridges access to local memory and remote memory), wherein the remote memory is shared between multiple compute nodes (see [0014]: multiple servers in the data center pool their memory, therefore the memory is shared among multiple nodes); allocating respective memory portions of the pooled memory to respective tenants (see [0016]: pooled memory can be allocated to a requesting process executing on a memory pooling server; [0016]: the requesting process could be an application executing on a virtual machine {tenant}); associating respective memory balloons with the respective tenants that correspond to the allocated respective memory portions; and managing the respective memory balloons based on the respective tenants (see HILDENBRAND below) and two or more memory tiers associated with the pooled memory (see [0015]: memory pooling servers can include hierarchically accessed storage, this storage would be associated with the pooled memory; [0020]: allocation request can specify characteristics, such as average access latency, this also is considered a tier associated with the memory pool, different tiers would have difference access latency).
HAYWOOD fails to disclose associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants.
HILDENBRAND discloses associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0014]: balloon driver which is part of a guest OS/virtual machine), and manage the respective memory balloons based on the respective tenants (see [0016]: guest OS can add/remove memory by using the balloon drive to inflate/deflate, [0015]: memory is allocated to the guest OS).  Associating a balloon driver with the virtual machine allows the driver to handle memory requests and prevents the guest from crashing, additionally the driver allows for allocation of large memory pages to reduce fragmentation thereby increasing virtual machine efficiency (see [0012]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by HAYWOOD to associate memory balloons with the respective tenants, as disclosed by HILDENBRAND. One of ordinary skill in the art would have been motivated to make such a modification to prevent a guest OS from crashing and reduce memory fragmentation, as taught by HILDENBRAND.  HAYWOOD and HILDENBRAND are in the same field of endeavor as they are both directed to managing host memory that is allocated to a virtual machine.

16. The method of claim 15, further comprising: providing memory affinity for two or more applications associated with a particular tenant of the respective tenants  (see HAYWOOD [0016]: an operating system running on a virtual machine can have multiple applications executing, those applications would have memory affinity for the memory pool allocated to the virtual machine; HILDENBRAND [0019]: multiple applications can execute on a guest OS).

17. The method of claim 15, further comprising: sharing a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see HILDENBRAND [0014]: the balloon driver is part of the guest OS and therefore would be shared with all the applications executing on the guest OS).

18. The method of claim 15, further comprising: managing the respective memory balloons based on a first table that indicates a tenant memory allocation (see HILDENBRAND [0025]: tracking allocation of memory from balloon driver for each virtual machine) and a second table that indicates a node to tier distance (see HAYWOOD [0018]: memory queues that list the free pages for local memory and for remote memory, local memory would have a different distance than remote memory).

19. The method of claim 15, further comprising: determining if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined, requesting free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see HILDENBRAND, figure 2, the purpose of a balloon driver is to inflate and deflate to increase and decrease the available memory for a guest OS {tenant}, memory from one balloon is deallocated from one balloon and allocated to another balloon during the normal course of operation of the system).

20. The method of claim 15, further comprising: allocating a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants to a particular memory tier of the two or more memory tiers based on a performance characteristic associated with the particular tenant (see HAYWOOD [0020]: allocation request can specify an average access latency).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136